



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (2.1), (2.2), (3) or
    (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4(1)       Subject
    to subsection (2), the presiding judge or justice may make an order directing
    that any information that could identify the victim or a witness shall not be
    published in any document or broadcast or transmitted in any way, in
    proceedings in respect of

(a)     any of the
    following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED: S.C.
    2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences being dealt
    with in the same proceeding, at least one of which is an offence referred to in
    paragraph (a).

(2)     In proceedings
    in respect of the offences referred to in paragraph (1)(a) or (b), the
    presiding judge or justice shall

(a)     at the first
    reasonable opportunity, inform any witness under the age of eighteen years and
    the victim of the right to make an application for the order; and

(b)     on application
    made by the victim, the prosecutor or any such witness, make the order.

(2.1) Subject to
    subsection (2.2), in proceedings in respect of an offence other than an offence
    referred to in subsection (1), if the victim is under the age of 18 years, the
    presiding judge or justice may make an order directing that any information
    that could identify the victim shall not be published in any document or
    broadcast or transmitted in any way.

(2.2) In proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice shall

(a) as soon as feasible,
    inform the victim of their right to make an application for the order; and

(b) on application of
    the victim or the prosecutor, make the order.

(3)     In proceedings
    in respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)     An order made
    under this section does not apply in respect of the disclosure of information
    in the course of the administration of justice when it is not the purpose of
    the disclosure to make the information known in the community. 2005, c. 32, s.
    15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014, c. 25,
    ss. 22, 48; 2015, c. 13, s. 18.

486.6(1)       Every
    person who fails to comply with an order made under subsection 486.4(1), (2) or
    (3) or 486.5(1) or (2) is guilty of an offence punishable on summary conviction.

(2)     For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in any
    way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Crawford, 2020 ONCA 790

DATE: 20201214

DOCKET: C68241

Hoy, Trotter and Paciocco JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roy Roger Crawford

Appellant

Roy Crawford, in person

Jessica Smith Joy, for the respondent

Heard and released orally:
    December 9, 2020 by video conference

On appeal from the convictions entered
    on November 29, 2019 and the sentence imposed on January 2, 2020 by Justice Hugh
    K. Atwood of the Ontario Court of Justice.

REASONS FOR DECISION


[1]

Roy Roger Crawford appeals his internet luring, sexual
    interference and sexual assault convictions relating to an 11-year old, developmentally
    delayed classmate of his sons. He was found to have engaged in a single act of
    intercourse with the complainant, notwithstanding credibility problems with her
    evidence. In his conviction appeal Mr. Crawford argues that the trial judge
    erred in his credibility assessment, arriving at unreasonable, inadequately
    explained verdicts. He also appeals the 6-year sentence he was given.

[2]

We reject Mr. Crawfords conviction appeal. The
    trial judge committed no error in his credibility assessment. He identified the
    material problems with the complainants evidence but convicted Mr. Crawford,
    notwithstanding those difficulties, because electronic messages establish that
    Mr. Crawford was sexually interested in the complainant and was grooming her
    for sexual activity by causing her to believe that they were in a
    boyfriend/girlfriend relationship. The messages also confirm that Mr. Crawford
    took steps to be alone with the complainant, including on the occasion in
    question, and he encouraged her to delete incriminating electronic messages
    when he learned that the police had been called. As the trial judge explained,
    this, coupled with the complainants intellectual limitations and her
    continuing belief that Mr. Crawford is her boyfriend, provide ample explanation
    for reasonably convicting Mr. Crawford, notwithstanding the difficulties with the
    complainants evidence, including her failure to allege sexual intercourse
    during her first police statement. The trial judge found her evidence to be
    compelling, a determination that was for him to make.

[3]

We give leave to appeal sentence but deny Mr.
    Crawfords sentence appeal. He exploited a highly vulnerable child for his own
    sexual gratification. Not surprisingly, his deeply disturbing criminal conduct has
    caused the complainant significant psychological harm. It has also damaged if
    not destroyed her relationship with her grandmother, her guardian, because the
    complainant blames her grandmother for keeping her and Mr. Crawford apart. The
    sentence was fit.

[4]

The trial judges failure to stay one of the two
    sexual offence charges to avoid double-jeopardy does not affect the suitability
    of the sentence. To remedy this error, we stay the sexual assault charge, but
    leave in place the sentence imposed by the trial judge.

Alexandra
    Hoy J.A.
Gary Trotter J.A.

David M. Paciocco J.A.


